Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 January 2022 has been entered.
  
       				 CLAIMS UNDER EXAMINATION
Claims 1, 3-10, 12-17, 19-22 and claim 25 are pending and have been examined on their merits.
 
						PRIORITY
Acknowledgement of Provisional Application 61/703,163, filed on 19 September 2012, is made.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn.


NEW GROUNDS OF REJECTION

New grounds of rejection have been set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3-10, 12-17, 19-22 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as evidenced by Signorino et al. (US20110269850A1).

 
Question 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, claim 1 is directed to a composition of matter.
 
Question 2A Prong 1: Is the claim directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  
 Yes, claim 1 is directed to a nature-based product limitation.
(a) The limitations in the claim that set forth a nature based product are: a pharmaceutical unit dose comprising alpha-ketoglutaric acid (AKG), lipase, protease and amylase. Each of the recited components is a judicial exception.
(b) The closest naturally occurring counterparts are naturally occurring AKG, lipase, protease and amylase. Lipase, protease and amylase are naturally occurring digestive enzymes produced by the pancreas. AKG is a naturally occurring precursor/source of the amino acid glutamine, and is involved in the citric acid cycle.
(c) The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. If there is no naturally occurring counterpart, a comparison to the closest naturally occurring counterpart is made. If the nature-based product is a combination, the closest counterpart may be the individual nature-based components of the combination.
The nature based product lacks markedly different characteristics (and thus is a product of nature exception) because: When the recited components are compared to their counterparts, none have different chemical characteristics. 

Claim 1 is directed to a “pharmaceutical unit dose” comprising AKG, amylase, lipase and protease. Amylase, lipase and protease are each naturally occurring enzymes. A lipase encompasses any pancreatic enzyme that catalyzes the breakdown of fats to fatty acids and glycerol or other alcohols. A protease encompasses any enzyme able to break down any protein or any peptide. An amylase encompasses enzymes which degrade starch and glycogen into simple sugars. AKG is a key molecule in the Krebs cycle determining the overall rate of the citric acid cycle of the organism. The Instant Specification does not recite the claimed components have a different function or other properties when compared to naturally occurring lipase, amylase, protease and AKG. There is no indication the claimed components have any characteristics that are different from their naturally occurring counterparts. Therefore each of the components recited in claim 1 are indistinguishable from their naturally occurring counterparts. The claim recites a “pharmaceutical unit dose”. Examiner notes the Instant Specification does not recite the term “pharmaceutical unit dose” at any point. The claim does not recite any structural limitations directed to a pharmaceutical unit dose. Given its broadest reasonable interpretation, the claim does not recite any chemical or physical limitations that would distinguish a pharmaceutical unit dose from a mere collection of the recited components. Given its broadest reasonable interpretation, claim 1 encompasses any type of container, such as a single or double sachet or bottle, comprising capsules of AKG, amylase, protease or lipase. There is no indication there would be a different function, as each enzyme would convert the same substrate it always converts. Recitation of a “pharmaceutical unit dose” does not change the structure of the components. There would not be a different in other properties between each claimed component and its naturally occurring counterpart. Examiner notes claim 1 recites ranges of concentrations of each component. The recited amounts of each judicial exception do not change the characteristics of each judicial exception. Because the claimed pharmaceutical unit dose does not have markedly different characteristics, it is a “product of nature” exception.

Question 2A Prong 2:  Is the judicial exception used in a practical application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) ?

No. Claim 1 is directed to a composition, and not a method of treating or using the claimed composition.

Question 2B: Do the claims recite any additional elements?  Are there any additional elements recited in the claim beyond the exception identified above?

Yes. Claims 3-10 and 22 recite the source of said digestive enzymes. Claim 12 recites the pharmaceutical unit dose of claim 1 comprises pancrelipase. Claims 13-16 and 20 recite salts of AKG. Claims 17 and 19 recite combinations of the claimed enzymes in the amounts recited in claim 1. Claim 21 recites formulation as a composition. Claim 25 recites encapsulation in an enteric coating.

Do the additional elements, taken individually and as a combination result in significantly more?

No. Claims 3-10 are interpreted to recite the source of the protease, amylase and lipase. The recitation of the enzyme source does not change the judicial exceptions (i.e. the enzymes) or result in significantly more. Claims 2-9 recite the enzymes may be derived from mammals, fungus or microbes. Claim 10 recites the lipase may be from Burkholderia (hence, a microbe) and the protease and amylase may be from Aspergillus. Isolation of naturally occurring enzymes form their source is not interpreted to add significantly more to the judicial exceptions. Claims 13-16 and 20 recite salts of AKG. Absent evidence to the contrary, the salt of AKG is not interpreted to change the function of the molecule, or result in something significantly more than naturally occurring AKG. Claims 17 and 19 recite compositions comprising the same amounts of the enzymes recited in claim 1, but are interpreted to recite different sources of said enzyme. As recited above, the source of naturally occurring enzymes is not interpreted to produce enzymes with markedly different structures of functions. Claim 22 recites 3mmol to 60 mmol AKG. Recitation of the amount of AKG does not impart a difference in function, structure of other properties. Claim 21 recites claim 1 is formulated as a composition. The claim does not recite any structural or chemical limitations that change the judicial exceptions recited in claim 1.

Claim 25 recites the dose is encapsulated in an enteric coating. As evidenced by Signorino et al., shellac is a known enteric coating material ([0003]) that is a natural ingredient ([0018]). It is well known in the art that shellac is a natural polymer used as an enteric coating. Therefore claim 25 encompasses a naturally occurring component (i.e., shellac, a judicial exception). Therefore, claims 1, 3-10, 12-17, 19-22 and 25 are not eligible subject matter under 35 USC 101.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Stefan Pierzynowski, the Inventor, filed on 31 January 2022.

The Inventor states to the best of his knowledge, AKG was not known or suggested in the art to have an effect on adult neurogenesis prior to effective date of the Instant Application.
The Declaration states in Examples 1 and 5 of the Instant Application, Mongolian gerbils are given fodder containing 114 mmol/AKG. The gerbils were old and weighed about 80 g.The fodder intake was about 4 g/day. From this a daily intake of about 6mmol AKG/g bodyweight/day was estimated. With the above body weight and intake, the calorie intake was calculated to be about 135 kcal/day/kg. By relating the gerbil daily intake to the energy intake, the human daily intake would calculate to 1.2 mmol AKG/kg/day for a 70 kg individual, this would amount to 84 mmol AKG/day. Assuming three meals/day, the Examples would result in a dose of about 28 mmol AKG/unit dose to be taken with a meal. Therefore the Declarant asses the entire claimed range would exhibit a synergistic effect. The Declaration includes a figure that is alleged to demonstrate synergistic effects of the pharmaceutical unit dose at the bottom of page 3. 

The Figure on page 3 illustrates the relationship between the amounts of enzyme and AKG in working Examples 1 and 5.  The Figure discloses the following:
Amylase: Example 1: 526; Example 5: 5825
Protease: Example 1: 3509; Example 5: 6579
Lipase: Example 1: 5263; Example 5: 1754

The Declaration under 37 CFR 1.132 filed 4 February 2008 is insufficient to overcome the rejection made under 35 U.S.C. 101 as set forth in the last Office action because: 

The Applicant alleges a synergist results was obtained at all points. Even arguendo a synergistic effect was achieved at all points between those recited above, claim 1 encompasses broader ranges than those recited above. Claim 1 recites amylase (500-6000 USP units), protease (3000-7000 USP units) and lipase (1500-6000 USP units). Therefore the claims are not commensurate in scope with the data provided.

Claim 1 is directed to a pharmaceutical dose comprising each of the claimed components. Based on the analysis set forth above, the claimed pharmaceutical unit dose does not have markedly different characteristics, it is a “product of nature” exception. The Declarant must provide evidence of markedly different structure, function or other properties of the pharmaceutical unit dose as claimed.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949). Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 31 January 2022 are acknowledged. The Applicant alleges there is support for claim 1 in the Instant Specification. The Applicant reiterates the data disclosed in the Declaration filed on 31 January. On page 11, the arguments state “it can be seen that the present claim 1 very closely corresponds to the ranges in the two examples” (i.e., Examples 1 and 5).  The Applicant asserts a person skilled in the art would understand that since Examples 1 and 5 both provide evidence of the presence of a synergistic effect it can credibly be assumed that the effect is present between the examples and verv close to the Examples as well.


EXAMINER’S RESPONSE
The arguments state “Applicant submits, and Examiner agrees, that a synergist effect is presented by combination in the unit dose in the claims and supported by the disclosure” (see page 8, below first full paragraph). Examiner notes this was not stated in the previous Office Action. The previous Office Action (dated 30 August 2021) stated the following (see page 11):

Claim 1 encompasses 1mmol-60 mmol AKG, about 1500-6000 USP lipase per mmol AKG, 3000-7000 USP protease per mmol AKG and about 500-6000 USP amylase per mmol AKG. Examiner notes the Declaration submitted on 07 June 2018 indicates a synergistic effect is produced with:

114 mmol/kg AKG
600000 USP units/kg lipase 
400,000 USP units/kg protease
60,000 units/kg amylase

Applicant has not provided any evidence concentrations outside these specific amounts produces a synergistic effect. On page 2 of the arguments filed by the Application, and on page 3 of the Declaration filed on 13 May 2021, it is alleged that a Figure is illustrated demonstrating a synergistic effect. Examiner notes the figure in both the Arguments and Declaration is unclear and illegible. Therefore the arguments are not persuasive. It is also of note that the Instant Specification does not provide a definition for the term “about” or define the amounts encompassed by the term. Therefore the claimed range encompasses undetermined concentrations above and below those recited in claim 1. No evidence has been provided of a synergistic effect at ranges outside those recited in claim 1. The arguments are not persuasive.

The previous Office Action stated that while the Declaration was directed to specific concentrations, the claimed encompassed broader concentrations. Even arguendo a synergistic results was observed, the claims are not commensurate with the scope of the data provided. Examiner also stated the figures were illegible. Therefore there was no agreement regarding an alleged synergistic effect as asserted by the Applicant.

The Figure on page 3 illustrates the relationship between the amounts of enzyme and AKG in working Examples 1 and 5.  The Figure discloses the following:
Amylase: Example 1: 526; Example 5: 5825
Protease: Example 1: 3509; Example 5: 6579
Lipase: Example 1: 5263; Example 5: 1754

Claim 1 encompasses broader ranges than those recited above. Claim 1 recites broader ranges of amylase (500-6000 USP units), protease (3000-7000 USP units) and lipase (1500-6000 USP units).The Applicant asserts a person skilled in the art would understand that since Examples 1 and 5 both provide evidence of the presence of a synergistic effect it can credibly be assumed that the effect is present between the examples and verv close to the Examples as well. This arguments is not persuasive. Examiner notes the Instant Specification does not provide a definition for “very close” as argued by the Applicant. It is unclear what amounts would be encompassed by “very close”. Even arguendo a synergist effect is observed at the ranges disclosed in the Declaration, the Declaration does not provide evidence of a synergistic effect at “very close” amounts.

Based on the analysis set forth above, the claimed pharmaceutical unit dose does not have markedly different characteristics. Therefore it is a “product of nature” exception. The Applicant must provide evidence of markedly different structure, function or other properties of the pharmaceutical unit dose as claimed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 1 and 3-10, 12, 14-16, 17, 19-22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nutrapathic et al. (Nutrapathic process. Pages 1-12. 2009) in view of Ross et al. (previously cited; Enzyme Composition For Improving Food Digestion. US2008/0199448), Filip et al. (previously cited; The role of glutamine and a-ketoglutarate in gut metabolism and the potential application in medicine and nutrition. Journal of Pre-Clinical and Clinical Research. 2007, 1(1):9-15) and Margolin et al. (previously cited; Compositions and methods for treating pancreatic insufficiency. Patent 7718169 2010).
 
Nutrapathic et al. teach “Digest-All” is a blend of enzymes, co-enzymes and the specific nutrients which are essential for the systems of the body that are involved in digestion, including the Kreb’s cycle, which is the part of metabolism which produces energy from carbohydrates, proteins and fats in the body (page 4, top). The composition is in the form of a tablet. Each tablet contains pancreatin 4X and alpha ketoglutaric acid. A tablet is broadly interpreted to be a pharmaceutical unit dose. As evidenced by Ross et al., pancreatin is a substance that comprises lipase, protease and amylase obtained from the pancreas of a hog or an ox ([0015]). Therefore Nutrapathic teaches a composition comprising alpha-ketoglutaric acid or a salt thereof, a lipase, a protease and an amylase.

Nutrapathic does not explicitly teach the claimed concentrations of each component.

Ross et al. disclose a composition for improving food absorption and digestion. The composition comprises the amino acid L-glutamine and at last one each of a lipase, a protease and an amylase (Abstract; [0013]). The art teaches the combination of said amino acid and enzymes enables the nutrients of food to be more completely absorbed in the small intestine ([0014]). Ross teaches a therapeutically effective amount of glutamine is 50-500 mg (hence, 0.34 mmol-3.4 mmol) ([0025]). Lipase, protease and amylase may be used in the ratio of about 0:1:3 USP units ([0020]). 

As disclosed by Filip et al., the amino acid glutamine is abundant in the human body and diet, and affects intestinal function, growth and development as a main source for energy (Abstract). Glutamine and its derivatives, such as AKG, are known as crucial molecules in protein metabolism and transport of amino acids across membranes (page 9, right column, last paragraph). Both are part of the citric acid cycle (Figure 1; i.e. the Kreb’s cycle). The art teaches poor stability due to the decomposition of aqueous glutamine and its limited solubility in water prevent widespread use of free glutamine in nutrition (page 9, right column, last paragraph bridging first paragraph of page 10). Filip teaches this justifies the increased interest in AKG, which has been shown to be an efficient nutrient and exert a beneficial effect on metabolism (page 10, right column, first paragraph). AKG has good water solubility, is stable in water solutions and is identified as the most preferable glutamine derivative (page 12, left column, second full paragraph). Filip teaches AKG shows similar metabolic effects when compared to glutamine (same cited section).

Margolin teaches a composition comprising lipase, protease and amylase for treating conditions including pancreatic insufficiency (Abstract). The enzyme composition is taught to improve absorption of fat, protein and starch, leading to improved nutrition and growth (column 7, lines 38-41). The composition disclosed by Margolin comprises Burkholderia cepacia lipase (hence, a lipase), Aspergillus melleus protease (hence, a protease) and Aspergillus oryzae amylase (hence, an amylase) in a ratio of about 1:1:0.15 USP units (Abstract; column 4, lines 15-17). Margolin teaches the composition is characterized by stable enzyme components, in turn ensuring in vivo delivery of active enzyme to the gastrointestinal tract and thereby allowing effective low dose treatment regimens for pancreatic insufficiency (column 4, lines 20-25). The unique ratio of lipase to protease to amylase is taught to allow low dose therapy (column 4, line 67 bridging line 1 of column 5).
The art teaches the following therapeutically effective amounts of each enzyme (column 15, line 64 bridging line 4 of column 16):
between about 12,500-25,000 USP lipase
between about 12,500-25,000 USP protease
between about 1,875-3,750 USP amylase.


As set forth above, Nutrapathic teaches a composition for digestion comprising AKG, lipase, protease and amylase. The deficiency of the reference is that it is silent regarding the amounts of these components. Claim 1 recites any amount between 1 mmol to 60 mmol AKG. It would have been obvious to try using AKG in this concentration. Ross teaches composition for improving digestion that comprises 0.34 mmol to 3.4 mmol glutamine in addition to lipase, protease and amylase. It would have been obvious to try using the AKG concentration taught by Ross since Filip teaches AKG is a derivative of glutamine that may successfully be substituted for glutamine. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain predictable results. One would be motivated to do so since Filip teaches AKG has good water solubility and is stable in water solutions. One would expect success since Filip teaches AKG can be used in place of glutamine. One would expect similar results since Filip teaches AKG has similar metabolic effects when compared to glutamine. While the concentration taught by Ross does not anticipate the claimed range of AKG, the MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art.

It would have been obvious to use the lipase, protease and enzyme in the amounts disclosed by Margolis since Nutrapathic teaches a composition comprising enzymes  that is used to digest and absorb food, and Margolin teaches the same enzymes may be used for the same function using a composition comprising the disclosed amounts of each enzyme. One would use the range disclosed by Margolis since the art teaches the ratio of lipase to protease to amylase allows treatment of those conditions in low dose therapy regimens. One would expect similar results since Nutrapathic Ross and Margolis are both directed to compositions comprising the same enzymes that is used to improve digestion. While the amounts of lipase, protease and amylase disclosed by Margolin overlap with the claimed range, a prima facie case of obviousness exists. Because Margolin teaches the enzymes are used for digestion, one would expect the digestive enzymes to have the same properties when used in the amount disclosed by Margolin. One would optimize the amount of each enzyme relative to AKG to arrive a composition with the desired metabolic properties.
 
The following is recited from the MPEP:
 
 
MPEP 2144.05 II. Routine Optimization:
 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation
 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
 
Furthermore, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Therefore, the examiner asserts the claimed concentration range are prima facie obvious. 
 
Therefore claim 1 is rendered obvious as claim (claim 1).
 
Nutrapathic is silent regarding the source of the claimed enzymes.

Ross teaches the disclosed enzymes can be derived from plant, fungal or bacterial sources ([0025]). A bacterial source is broadly interpreted to read on a microbe. 

It would have been obvious to try using amylase, protease and lipase from a microbial source. One would have been motivated to do so since Ross teaches the lipase, amylase and protease may be derived from bacteria (hence microbes). One would have had a reasonable expectation of success since Ross teaches enzymes from microbes can successfully be used in compositions that aid digestion. One would have expected similar results since Nutrapathic and Ross are both directed to compositions that treat digestion.  Therefore the bacterial lipase of claim 3, the microbial protease of claims 4 and 6, the microbial amylase of claims 5 and 7-9 are rendered obvious as claimed (claims 3-9).

It would be obvious to use Burkholderia cepacia lipase, Aspergillus melleus protease and Aspergillus oryzae since Margolin teaches doing so. One would expect success since Ross teaches the enzymes may be derived from bacteria, plant or fungus, and Margolis teaches enzymes derived from fungus and bacteria. Therefore claim 10 is included in this rejection (claim 10).
 
As disclosed in the Instant Specification, pancrelipase it not a single enzyme. It is a combination of lipase, protease and amylase. As written, claim 12 is interpreted to mean the lipase, protease and amylase recited in claim 1 is pancrelipase. It is of note the Instant Specification teaches pancrelipase encompasses pancreatin (page 4, lines 14-16). Nutrapathic teaches pancreatin. Therefore claim 12 is included in this rejection (claim 12).
 
While Nutrapathic teaches the use of AKG, the art is silent regarding the use of calcium-AKG salt.

Filip teaches AKG, and its calcium salt, both improve amino acid metabolism (page 12, left column, last paragraph). It would be obvious to use the calcium salt of AKG since Filip teaches it has similar properties to AKG. Because the calcium salt comprises the metabolically active AKG molecule, absent evidence to the contrary, one would expect the sodium salt to function the same as AKG. Therefore one would expect similar results when using calcium-AKG. Therefore claims 14-16 are rendered obvious (claims 14-16).
 
It is of note claims 17 and 19 recite the same concentration range of a lipase, protease and amylase as recited in claim 1.
 
Regarding claim 17, it would be obvious to use Burkholderia cepacia lipase, Aspergillus melleus protease and Aspergillus oryzae since Margolin teaches doing so. One would expect success since Ross teaches the enzymes may be derived from bacteria, plant or fungus, and Margolis teaches enzymes derived from fungus and bacteria. The claimed concentrations of lipase, protease and amylase are rendered obvious on the same grounds recited in claim 1. Therefore claim 17 is rendered obvious (claim 17).

As recited supra, claim 19 is interpreted to mean lipase has been isolated from (hence, provided by) pancrelipase. Therefore claim 19 is interpreted to recite a product by process limitation. The invention is drawn to a product, and not a method of making the product. Therefore patentability is not determined by the method by which the product is made. A lipase obtained from pancrelipase would be expected to have the same function as the lipase disclosed in the prior art.  Further, the claimed concentrations of lipase, protease and amylase are rendered obvious on the same grounds recited in claim 1. Therefore claim 19 is included in this rejection (claim 19).
 
As recited above, Filip teaches AKG, and its calcium salt, both improve amino acid metabolism. It would be obvious to use the calcium salt of AKG since Filip teaches it has the same properties as AKG. Because the calcium salt comprises the metabolically active AKG molecule, absent evidence to the contrary, one would expect the sodium salt to function the same as AKG. Therefore one would expect similar results when using calcium-AKG. Therefore claims 20-21 are included in this rejection (claims 20-21).

As set forth above, Nutrapathic teaches a composition for digestion comprising AKG, lipase, protease and amylase. Claim 22 recites any amount between 5 mmol to 36 mmol AKG. It would have been obvious to try using AKG in this concentration. Ross teaches a composition for improving digestion that comprises 0.34 mmol to 3.4 mmol of glutamine, in addition to lipase, protease and amylase. It would have been obvious to try optimizing AKG based on the glutamine concentration taught by Ross. One would have been motivated to do so since Filip teaches AKG is a derivative of glutamine that may successfully be substituted for glutamine. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain predictable results. One would be motivated to do so since Filip teaches AKG has good water solubility and is stable in water solutions. One would expect success since Filip teaches AKG can be used in place of glutamine. One would expect similar results since Filip teaches AKG has similar metabolic effects when compared to glutamine. Therefore claim 22 is rendered obvious (claim 22).

Claim 25 recites the unit dose is encapsulated in an enteric coating. While Nutrapathic discloses the claimed components can be formulated as a tablet, the art does not teach encapsulation in an enteric coating.

Ross teaches the claimed digestive enzymes and L-glutamine are preferably formulated as a capsule ([0028]). The art teaches the use of an enteric coating (Abstract; [0013]). The art indicates such formulation results in improved absorption ([0013]).

It would have been obvious to combine the teachings of the prior art by encapsulating a combination of the claimed components in an enteric coating. One would have been motivated to do so since Ross teaches enteric coating can be used to improve absorption of oral formulations. One would have had a reasonable expectation of success since Ross teaches the claimed digestive enzymes and L-glutamine (i.e. a derivative of glutamine that may successfully be substituted for glutamine) can be encapsulated in an enteric coating. One would have expected similar results since each reference is directed to a composition comprising digestive enzymes. Therefore claim 25 is included in this rejection (claim 25). Nutrapathic teaches each of the claimed ingredients can be formulated as a tablet (supra). Therefore claim 26 is included in this rejection (claim 26).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 31 January 2022 are acknowledged. Regarding the Nutrapathic reference, the Applicant argues the art discloses a tablet comprising a blend of a total of 25 different ingredients, including AKG and pancreatin. The Applicant asserts since the composition appears to be a solid “it may be assumed that AKG is in an unspecified salt form”. While acknowledging the reference is silent regarding the amount of AKG, it is alleged that the highest possible amount of AKG present would be 148 mg based on the Applicant’s own calculation. The Applicant goes on to assert a more “realistic estimate” would probably be several fold lower in the order of 0.05 mmol, which would be much lower than the claimed amount. The Applicant argues the secondary references do not cure the deficiencies of the primary reference. Contrary to the Examiner’s position in the last Office Action, the Applicant asserts there would be no reason to modify the prior art reference to discover that there is a synergistic effect of combining AKG and the claimed enzymes because it is new and unexpected. The Applicant alleges that because the Nutrapathic reference contains 25 components, the skilled artisan would have no reason to optimize the composition with regard to AKG, lipase, protease and amylase.

EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, the arguments allege the Nutrapathic composition contains would probably contain 0.05 mmol. As set forth above, and as acknowledged by the Applicant, the Nutrapathic reference is silent regarding the amount of AKG present. Therefore the arguments do not provide evidence of the amount asserted by the Applicant. The rejection is not based on anticipation, but obviousness. Nutrapathic discloses a composition that contains each of the claimed ingredients. Therefore combining the claimed ingredients in a pharmaceutical unit dose is known in the prior art. The deficiency of Nutrapathic is that it does not explicitly teach the claimed concentrations of each component. The secondary references are used to support this deficiency. It would have been obvious to try using AKG in the claimed concentration. Ross teaches a composition for improving digestion that comprises 0.34 mmol to 3.4 mmol glutamine in addition to lipase, protease and amylase. It would have been obvious to try using the AKG concentration taught by Ross since Filip teaches AKG is a derivative of glutamine that may successfully be substituted for glutamine. One would be motivated to do so since Filip teaches AKG has good water solubility and is stable in water solutions. One would expect success since Filip teaches AKG can be used in place of glutamine. One would expect similar results since Filip teaches AKG has similar metabolic effects when compared to glutamine. While the concentration taught by Ross does not anticipate the claimed range of AKG, the MPEP teaches a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. It would have been obvious to use the claimed amounts of enzymes for the reasons set forth in the above rejections. 

While the Applicant alleges Margolin teaches away from the amounts disclosed by Ross, it is Examiner’s position that a mere disclosure of different concentrations does not equate to teaching away or indicate other amounts cannot be used. As set forth above, the Applicant makes arguments directed to the amount of ingredients in the Nutrapathic composition. Examiner notes the claimed composition does not exclude the use of ingredients other than AKG, lipase, amylase and protease. While the Applicant alleges a synergistic effect, a synergistic effect has not been demonstrated for the entire range of AKG, lipase, protease and amylase concentrations claimed. Therefore the arguments are not persuasive.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nutrapathic in view of Ross, Filip and Margolin as applied to claim 1 above, and further in view of ChemBook (previously cited as prior art; Alpha-Ketoglutaric Acid Monosodium Salt, 2011 pages 1-3).
 
The teachings of Nutrapathic Ross, Filip and Margolin as recited above are reiterated.
 
As recited above, Filip teaches AKG, and its calcium salt, both improve amino acid metabolism. Therefore the salt of AKG has the same properties as AKG. Filip is silent regarding the sodium salt of AKG.
 
As disclosed by ChemBook, the sodium salt of AKG is synonymous with AKG (see page 1, “Synonyms”).
 
The composition of claim 1 is rendered obvious as recited above. It would be obvious to substitute the sodium salt of AKG for AKG since Filip teaches salts of AKG have similar metabolic properties to AKG and Chembook teaches sodium-AKG is synonymous with AKG. KSR B teaches it is rational to substitute one known, equivalent element for another to obtain predictable results. Because the sodium salt comprises the metabolically active AKG molecule, absent evidence to the contrary, one would expect the sodium salt to function the same as AKG. Therefore claim 13 is rendered obvious (claim 13).
 
Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653